Case 2:21-cv-00778-TAD-KK Document 73-9 Filed 04/27/21 Page 1 of 7 PageID #: 531




                   EXHIBIT F
Case 2:21-cv-00778-TAD-KK Document 73-9 Filed 04/27/21 Page 2 of 7 PageID #: 532




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                               LAKE CHARLES DIVISION

  THE STATE OF LOUISIANA, By and
  through its Attorney General, JEFF
  LANDRY, et al.,
                                Plaintiffs,        Civ. No.:      2:21-cv-00778-TAD-KK
                 v.
                                                   Judge:         Terry A. Doughty
  JOSEPH R. BIDEN, JR., in his official
  capacity as President of the United States, et   Mag. Judge: Kathleen Kay
  al.,

                                 Defendants,

  and

  HEALTHY GULF, et al.,

                         Intervenor-Defendants.



                             DECLARATION OF SARAH CHASIS

 I, Sarah Chasis, declare as follows:

        1.      The statements I make are true and correct to the best of my knowledge, and, if

 called upon, I would state the same.

        2.      I am Senior Strategist for Oceans at the Natural Resources Defense Council

 (“NRDC”), and, prior to assuming that role, served as director of NRDC’s Oceans Division. I

 have worked as an oceans advocate at NRDC for more than forty years and have been engaged

 throughout that time in the organization’s work on offshore oil and gas leasing, exploration, and

 production.

        3.       NRDC is a non-profit environmental membership organization with hundreds of

 thousands of members nationwide, including many hundreds of members in each of the Plaintiff

 States. In particular, NRDC has approximately 1,700 members in Alabama, 1,100 in Alaska,
Case 2:21-cv-00778-TAD-KK Document 73-9 Filed 04/27/21 Page 3 of 7 PageID #: 533




 1,400 in Arkansas, 5,400 in Georgia, 1,400 in Louisiana, 600 in Mississippi, 5,400 in Missouri,

 2,000 in Montana, 1,500 in Nebraska, 1,600 in Oklahoma, 12,800 in Texas, 2,800 in Utah, and

 1,100 in West Virginia. NRDC also has approximately 17,100 members in Florida, a State that

 lies proximate to certain of the offshore leasing activities that are the subject of this litigation.

         4.      NRDC’s mission is to safeguard the earth—its people, its plants and animals, and

 the natural systems on which all life depends. Through its Oceans Division, the organization has

 demonstrated a longstanding commitment to the protection of vulnerable marine ecosystems. For

 more than five decades, we have advocated for the protection and long-term sustainability of our

 ocean resources on behalf of our members. This includes work to prevent and combat damage

 from extractive activities in federal waters on the Outer Continental Shelf. Another essential part

 of our mission is to end the country’s dependence on fossil fuels and to encourage transition to a

 clean energy future, which we carry forward through our Climate and Clean Energy Program and

 through myriad projects across the organization.

         5.      NRDC’s Trustees, staff, and members use and enjoy federal waters where oil and

 gas development is occurring or has been proposed, including in the Gulf of Mexico and Cook

 Inlet, Alaska. Their activities include recreational and aesthetic activities, such as boating,

 fishing, photography, and whale-watching and other wildlife viewing; commercial activities,

 such as fishing and wildlife touring; and scientific study. For example, one of NRDC’s members

 based in New Orleans, Louisiana, regularly flies over the northern Gulf of Mexico to assess

 wildlife habitat and distribution and to support environmental research. Continued offshore oil

 and gas leasing activities, with their attendant pollution and disturbance of wildlife and their

 contribution to climate change, are inimical to the healthy marine environment sustaining our

 Trustees’, staff, and members’ use and enjoyment of outdoor environments. They are also



                                                    2
Case 2:21-cv-00778-TAD-KK Document 73-9 Filed 04/27/21 Page 4 of 7 PageID #: 534




 inimical to NRDC’s mission of ensuring the sustainability of the ocean and transitioning rapidly

 from fossil fuels to clean energy.

        6.      NRDC’s recent advocacy on offshore oil and gas leasing has included legislative

 outreach; administrative advocacy, including the filing of successive comments on the current

 leasing program and on the 2017 draft proposed leasing program; and extensive participation in a

 public campaign with other environment organizations aimed at keeping fossil fuels in the

 ground. We have also defended President Obama’s permanent withdrawal of areas in the Arctic

 and Atlantic Oceans from leasing under the Outer Continental Shelf Lands Act. LCV v. Trump,

 363 F.Supp.3d 1013 (D. Alaska 2019), appeal dismissed sub nom. LCV v. Biden, 2021 WL

 1392149 (9th Cir. 2021). Publicly, and in letters to the new administration, we have called for the

 cancellation of scheduled offshore lease sales, including Lease Sale 257 in the Gulf of Mexico

 and Lease Sale 258 in Cook Inlet, which were recently postponed through President Biden’s

 January 27 Executive Order on Tackling the Climate Crisis at Home and Abroad.

        7.      Our work on offshore oil and gas leasing, exploration, development, and

 production activities consists of a long record of institutional advocacy for regulation and

 constraint of offshore oil and gas development. NRDC’s engagement began more than four

 decades ago, when we legally challenged the first lease sale scheduled on the Atlantic Outer

 Continental Shelf, lobbied to strengthen the Outer Continental Shelf Lands Act through its 1978

 Amendments, and successfully challenged the first Five-Year Leasing Program issued under the

 Act. Over the next twenty-five years, we advocated in Congress for the adoption of the annual

 leasing moratoria that were in place from 1981 to 2008 to protect the east and west coasts,

 Bristol Bay, Alaska, and the eastern Gulf of Mexico. In 2010, in recognition of our record and

 expertise on offshore oil and gas development, Frances Beinecke, NRDC’s then-President, was



                                                  3
Case 2:21-cv-00778-TAD-KK Document 73-9 Filed 04/27/21 Page 5 of 7 PageID #: 535




 asked to serve on President Obama’s National Oil Spill Commission in the wake of the

 Deepwater Horizon disaster in the Gulf of Mexico. In 2019, we filed a lawsuit against the

 Interior Department’s revision and partial repeal of the well control and blowout preventer rule

 which weakened protections adopted following the Deepwater Horizon disaster.

        8.      In addition, NRDC has worked since the 1990s to protect marine life from the

 disruptive seismic exploration activities associated with offshore oil and gas leasing and

 development, including within the regions where lease sales have been paused under the

 President’s Executive Order. For example, we have advocated to protect Rice’s whale, a species

 unique to the Gulf of Mexico, both by petitioning for its listing as an endangered species under

 the Endangered Species Act (84 Fed. Reg. 15,446 (Apr. 15, 2019)) and by litigating to safeguard

 its habitat from the region’s extensive oil and gas surveys (NRDC v. Haaland, Civ. No. 2:10-cv-

 01882 (E.D. La.)). Similarly, we have litigated to protect the Cook Inlet beluga whale from high-

 energy seismic surveys within its limited range (Native Village of Chickaloon v. NMFS, 947

 F.Supp.2d 1031 (D. Alaska 2013)). NRDC and its members are profoundly concerned about the

 wildlife impacts associated with the lease sales proposed for these regions, including with the

 recently postponed Lease Sales 257 and 258.

        9.      NRDC and its Trustees, staff, and members benefit significantly from the pause in

 offshore oil and gas leasing established in the President’s January 27 Executive Order. For

 decades, offshore leasing has proceeded in the Gulf of Mexico and Cook Inlet without

 consideration of the activity’s contributions to global warming commensurate with its impacts

 and without due regard for ocean health. The pause will ensure that our federal leasing practices

 take full account of the activity’s climate and other impacts and reflect the Interior Department’s

 broad stewardship responsibilities for our oceans. Should the pause be invalidated, lease sales



                                                  4
Case 2:21-cv-00778-TAD-KK Document 73-9 Filed 04/27/21 Page 6 of 7 PageID #: 536




 would proceed in the Gulf of Mexico and Cook Inlet without this comprehensive review and

 without appropriate measures to protect the climate and other resources, which the review is

 intended to provide. Further, the rescheduling of lease sales would increase the likelihood that

 harmful activities associated with leasing, such as high-energy seismic exploration, will occur in

 areas where our Trustees, staff, and members conduct research, recreate, and engage in

 commercial activities that are dependent on the availability of marine wildlife.

        10.     NRDC’s interests may not be adequately represented by existing parties to this

 litigation. For decades, we have advocated for more rigorous regulation of the oil and gas

 industry, and have sued the federal government when it failed to comply with its obligations

 under the law or ignored the science supporting sound management of the environment. We have

 targeted interests in mitigating climate change, protecting ecosystems and species threatened by

 oil and gas development, and ensuring the long-term care and stewardship of our environment.

 By contrast, the Department of the Interior considers and represents a broader array of interests.

 In the course of our advocacy, we have seen that the Department of the Interior’s and BOEM’s

 interests are not always aligned with our own, and there may be instances in this action and in

 other contexts where our interests in regulating the oil and gas industry and environmental

 protection do not align. In this case, Plaintiffs have argued that the President and the Department

 of the Interior have acted outside of their authority under the Outer Continental Shelf Lands Act

 (OCSLA) and the Mineral Leasing Act (MLA) by issuing a temporary moratorium on lease sales

 on federal lands and in federal waters and by cancelling or delaying certain lease sales. They also

 argue that OCSLA and the MLA require continued development of onshore and offshore oil and

 gas. NRDC’s position is that OCSLA and the MLA provide the President and Interior with

 ample authority to issue a temporary moratorium and to delay or cancel lease sales; and permit



                                                  5
Case 2:21-cv-00778-TAD-KK Document 73-9 Filed 04/27/21 Page 7 of 7 PageID #: 537




 even more stringent approaches to leasing and regulation. Based on prior experience, there is no

 guarantee that the attorneys defending the government will share our interpretation of these

 statutes. For these reasons, our interests are not adequately represented by the parties in this

 action.

           Pursuant to 28 U.S.C § 1746, I declare under penalty of perjury under the laws of the

 United States that the foregoing is true and correct to the best of my knowledge, information, and

 belief.



           Executed this 20th day of April, 2021.


                                                ___________________________________
                                                Sarah Chasis




                                                    6
